Citation Nr: 0639264	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for United States Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in March 1981.  The appellant 
asserts that during World War II the decedent served in the 
Philippine Commonwealth Army, including with recognized 
guerillas, in the service of the United States Armed Forces 
in the Far East (USAFFE).

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  In those decisions, 
the RO denied the veteran's claim for VA death benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2003 claim, the appellant reported that her 
husband served from September 1, 1942, to August 25, 1947, 
with the 401st Squadron of the Luzon Guerilla Armed Forces 
(LGAF).  In statements supporting her claim, the appellant 
appears to assert that her husband's death was at least 
partly caused by gunshot wounds sustained in service.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).  The term "veteran" means a person who served 
in the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.40(a), (b), (c), and (d) (2006).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) (2006).  When there is a 
question as to whether qualifying service is verified or 
adequately documented, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c) 
(2006).

The appellant has submitted documents with respect to the 
dates and organizations of the decedent's claimed service.  
The RO sought verification of the decedent's service, 
forwarding to the National Personnel Records Center in St. 
Louis, Missouri (NPRC), a copy of one incomplete form related 
to the decedent's claimed service.  In June 2004, the NPRC 
responded that the veteran did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The NPRC, as a repository of military records, is an 
appropriate agency for verifying service.  The appellant has 
submitted a number of documents, however, that appear to 
provide significant details of the decedent's claimed 
service, and that were not provided to the NPRC.  Documents 
dated during and soon after the war, from officers of U.S. 
and Philippine forces, note the decedent's service in 
guerilla forces.  The Board will remand the case for the RO 
to provide the NPRC with copies of the significant documents, 
and request that the NPRC make another attempt to verify the 
claimed service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward to the NPRC 
copies of the following documents from 
the appellant's claims file:

A. September 1942 oath of the 
decedent to serve with U.S. forces

B. June 1943 U.S. Philippine Island 
Forces document identifying the 
decedent as a member of USAFFE Luzon 
Guerilla Forces

C. July 1943 order from a district 
commander of the Luzon Guerilla 
Armed Forces (LGAF) that states the 
assignment of the decedent in his 
unit

D. August 1947 report of medical 
examination of the veteran at 
separation from the 401st Squadron 
of the LGAF

E. August 1947 discharge of the 
decedent from the Philippine 
Commonwealth Army, 401st Squadron of 
the LGAF

F. August 1947 certification from 
the Headquarters Army of the 
Philippines of the decedent's LGAF 
service

The RO should ask the NPRC to make a new 
attempt to verify the claimed service of 
the decedent with the Commonwealth Army 
of the Philippines and with guerilla 
forces of the LGAF.

2.  Thereafter, the RO should review the 
case.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



